655 S.E.2d 841 (2007)
In the Matter of S.M.S.
appealed by Mother.
No. 247P07.
Supreme Court of North Carolina.
December 6, 2007.
Winifred H. Dillon, Raleigh, for Mother.
Joyce L. Terres, Greensboro, Jeffrey L. Jenkins, for Halifax County DSS.
Christopher G. Daniel, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed on the 22nd day of May 2007 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."